Title: To James Madison from Peter Cardelli, 19 July 1820
From: Cardelli, Peter
To: Madison, James


                
                    Exellance
                    19 Juillet 1820
                
                J’ai expedie deux bustes pour Votre Exellance au potomac crik dans le memme endrois que j’avais envoye; les Autres—Un c’est celui de Mr. Jefferson—et l’Autre de Mr. Clay ils ont une preparation que l’on peut toujour les laver.
                Je suis pret a partir bien tot; mon intention est de faire un grand tour jusque à la nouvelle Orleans et eax Quantoqui en debitent mes Ouvrajes; mes forses sont bien petittes je cherche à m’eder comme je peut. Pardonez ma Liberté et plain d’Estime et Respect je suis les tres humble Serviteur
                
                    Pr. Cardelli
                
                
                    
                    P. S. Ma direction est to Mr Adams Secr. of States.
                
             
                CONDENSED TRANSLATION
                Has sent two busts for JM to Potomac Creek, the same place that he sent the others. One is of Jefferson and the other of Clay. They are prepared so that one can always wash them.
                Is ready to leave soon; his intention is to make a grand tour as far as New Orleans and Kentucky, while offering his works for sale; as his means are quite small, he looks for ways to help himself however he can.
            